—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered March 10, 1995, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred in not considering reasonable alternatives to closure of the courtroom during the testimony of an undercover officer is not preserved for appellate review (see, People v Martinez, 82 NY2d 436, 444; People v Richards, 235 AD2d 557; People v Badillo, 207 AD2d 742). In any event, the claim is without merit because the court considered the only alternative suggested by the defendant before properly rejecting it and was under no obligation to explore other alternatives to closure not raised by the defendant (see, People v Ayala, 90 NY2d 490). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. Bracken, J. P., O’Brien, Sullivan and Santucci, JJ., concur.